Citation Nr: 0616438	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a colon disability, to 
include as secondary to hepatitis and as due to herbicide 
exposure.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to January 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In August 2005, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 


FINDINGS OF FACT

1. There is no medical evidence that the veteran has a 
current diagnosis of colon cancer.

2.  Crohn's disease and ulcerative colitis were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are these conditions otherwise 
related to the veteran's active duty service, including as 
secondary to hepatitis or due to herbicide exposure.


CONCLUSION OF LAW

A colon disability was not incurred in or aggravated by 
service, including as secondary to hepatitis or as a result 
of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2003.  The 
RO provided the veteran with notice to his claim for service 
connection in a June 2003 letter, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  Additionally, an 
August 2004 statement of the case (SOC) provided the veteran 
with a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  The 
notice letter and the SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Veteran's 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there was any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In the present case, the veteran received notice as required 
by 38 U.S.C.A. 
§ 5103(a) for his claim for service connection for colon 
cancer, but did not receive specific notice for his claim for 
service connection for Crohn's disease or ulcerative colitis.  
However, the June 2003 letter informed the veteran of the 
requirements to establish service connection and requested 
him to provide any information relating to his claim.  
Additionally, the veteran provided release forms for 
ulcerative colitis and Crohn's disease treatment records, 
which are associated with the claims file.  As there is no 
prejudice to the veteran, the duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103, see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability evaluation or an effective date.  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's service connection claim, 
no disability evaluation or effective date will be assigned 
and there is no prejudice to the veteran.  See Bernard, 4 
Vet. App. at 394. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  There are 
private and VA treatment records associated with the claims 
file.  The veteran's representative requested a VA 
examination.  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  
38 U.S.C.A. § 5103A(d).  In the present case, there is no 
competent evidence that the veteran currently has colon 
cancer, or that the veteran's Crohn's disease and ulcerative 
colitis may be associated with active duty.  Therefore, a VA 
examination is not necessary.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks service connection for a colon disability, 
to include colon cancer, ulcerative colitis, and Crohn's 
disease.  The veteran claims that these conditions are 
related to his active duty service in Vietnam, to include as 
due to herbicide exposure and as secondary to hepatitis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis. 
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2005).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain enumerated disorders.  38 
C.F.R. § 3.309(e) (2005).  

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the U.S. Court of Appeals for the Federal Circuit found that, 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for a colon 
disability by presenting competent evidence suggesting that 
the disability was caused by in-service Agent Orange 
exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert 
v Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 
49.  The preponderance of the evidence must be against the 
claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Service records indicate that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, and is therefore presumed 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f), 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313.

Service medical records show that the veteran reported 
treatment for hepatitis on his separation examination.  
Service medical records are negative as to a complaint, 
finding, or diagnosis of colon cancer, Crohn's disease, or 
ulcerative colitis. 

VA and private treatment records indicate a diagnosis and 
treatment for Crohn's disease and ulcerative colitis in 1991.  
The veteran had a total abdominal colostomy in August 1999.  

A February 2002 VAMC treatment record indicates that a 
colonoscopy showed a large amount of rectal inflammation.  A 
March 2002 treatment record indicates that a June 2001 
colonoscopy was negative.   

As previously noted, there is no evidence of colon cancer in 
service.  Additionally, post-service VA and private treatment 
records do not contain a finding, complaint or a current 
diagnosis of colon cancer.  Since there is no evidence of a 
current diagnosis of colon cancer, service connection is not 
warranted.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

There is no evidence of Crohn's disease or ulcerative colitis 
in service.  The first medical evidence of these conditions 
is in 1991, more than twenty years after service.  As Crohn's 
disease and ulcerative colitis was first documented after 
service, the remaining question is whether the evidence 
establishes that these conditions can be linked to service.  
38 C.F.R. §§ 3.303(b).  The Board notes that under 38 C.F.R. 
§ 3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In the present case, there is no evidence of 
continuity of symptomatology as the first medical evidence of 
Crohn's disease or ulcerative colitis until 1991.  
Additionally, the veteran does not assert that these 
conditions began in service.  Therefore, service connection 
on a direct basis is not warranted.

Additionally, service connection for a colon disability, to 
include colon cancer, Crohn's disease and ulcerative colitis, 
as secondary to hepatitis is not warranted.  Under 38 C.F.R. 
§ 3.310(a), only a disability proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Hepatitis is not a service-connected 
condition.  Therefore, there is no basis for a grant of 
service connection on a secondary basis.    

Service connection on a presumptive basis is also not 
warranted.  As the Board previously noted, the veteran is 
presumed to have been exposed to Agent Orange due to his 
service in Vietnam.  However, colon cancer, Crohn's disease, 
and ulcerative colitis are not diseases subject to 
presumptive service connection as enumerated by 38 C.F.R. 
3.309(e) (2005).  Therefore, service connection on a 
presumptive basis is also denied.

The Board has considered the veteran's statements that it is 
his opinion that he has a colon disability due to service, as 
secondary to hepatitis, and due to herbicide exposure.  
However, while the veteran is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus, the preponderance of evidence is against the claim of 
service connection for a colon disability.  38 C.F.R. §§ 
3.303, 3.304.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The veteran's service to our country is appreciated.


ORDER

Service connection for a colon disability is denied.



____________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


